In an action to recover damages for breach of contract, false *573advertising and misleading trade practices, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated January 20, 1981, as denied that branch of its motion which was to dismiss plaintiff’s third cause of action. Order affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiff’s complaint sets forth a valid cause of action within its third cause of action. False advertising under section 350-a of the General Business Law includes mislabeling. Hopkins, J.P., Gibbons, Rabin and Cohalan, JJ., concur.